ON RE-HEARING.
Williams, Judge:
The money retained by appellee on account of his services as attorney for Dever Pickens stands on no higher footing in respect to the claim of Susan Dent-Roy than any other portion of the M. W. & Ledrue Coburn debt; and in the former appeals in this suit the disbursements of all the rest of said Coburn debt have been held to be in fraud of Susan Dent’s claim. What right has appellee to his fee as attorney for Dever Pickens, payable out of said fund, superior to the right of his associate counsel? Pickens and his wife assigned $1,000.00 of this Coburn debt for the joint benefit of all three of the attorneys.
Counsel for appellee contends, in his brief, that this Coburn. fund was subject to an attorney’s lien in favor of appellee for services rendered by him in respect to the collection of said fund,- before Susan Dent acquired any right to any part of it. If this is true, his lien ought to be protected and saved to him, provided the amount of it can be ascertained. But by reference to his answer we find that he does not assert any such lien. He therein expressly claims title to the fund because of an agreement between himself and Dever' Pickens that he, Bassel and Davis were to be paid their fees out of it for their services in defending the Dent vs Pickens law action. In his .deposition he says: “When the original law cause of Dent vs. Pickens was instituted, and if I remember rightly in less than a week after the summons issued in it, Dever Pickens employed John J. Davis, John Bassel and myself to defend him in it, and in the conversation which I had with him at that time we verbally assigned, or agreed that I should hold to the extent of $1000 this debt this Coburn debt when collected by me, to secure to Davis, Bassel and myself our fees incurred in the defence of this action at law against him.” And later he took a written assignment, dated August 20,. 1889, from Dever Pickens and Minnie Pickens his wife, which reads as follows: “Por the purpose of securing to John J. Davis, John *346Bassel and Alston G-. Dayton their fees as attorneys for Dever Pickens in the cases of Susan C. Dent v. Dever Pickens both in law and chancery in the Circuit Court of Barbour County, W. Va., we hereby assign the residue of about $1000.00 of a debt due from M. W. & Ledrue Coburn to Mrs. Minnie B. Pickens assignee of said Dever Pickens, after deducting offset and amount heretofore assigned thereout by said Dever Pickens to Miss Mollie Pickens. In case the law cause of Dent .v. Pickins is gained by said Pickens in the end said Davis, Bassel and Dayton are to have a fee of $1000.00 otherwise such fee as may be hereafter agreed upon Aug. 20th, 1889.”
By acceptance of this assignment he recognized the right of Minnie Pickens (nee Coburn) to dispose of said Coburn debt, under the settlement made upon her by Dever Pickens which was decreed to be fraudulent as to Susan Dent. All of said M. W. & Ledrue Coburn fund, except the $376.97 in the hands of appellee, has been applied on Susan Dent’s judgment. The amount now held by him is a part of the $1000.00 assigned for fees of himself and associate counsel in the Dent-Pickens suits, and the same liability attaches to it.
’ Even if the Court were satisfied that appellee has an attorney’s lien on said Coburn fund the record furnishes no information as to the extent of it. Appellee does not attempt to show what per cent, of the debt he is entitled to, nor what was the value of his services in respect to said fund. We do not think he has proven that he has an attorney’s lien; neither has he shown how much he claims under such lien, whether ten dollars or five hundred dollars.
For these additional reasons we think the former decree rendered by this Court on this appeal, on the 26th day of January, 1907, is right, and we refuse to reverse, or change it.

Reversed.